INFORMATION IN THIS EXHIBIT IDENTIFIED BY [***] IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT IS BOTH
(I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT
IF PUBLICLY DISCLOSED.








AMENDMENT NO. 14


to the A320 Family Aircraft Purchase Agreement


Dated as of October 19, 2011


Between


AIRBUS S.A.S.


And


JETBLUE AIRWAYS CORPORATION




This Amendment No. 14 (hereinafter referred to as the “Amendment”) is entered
into as of May 4, 2020 between Airbus S.A.S. a société par actions simplifiée,
created and existing under French law, having its registered office at 2
Rond-Point Emile Dewoitine, 31700 Blagnac, France and registered with Toulouse
Registre du Commerce under number RCS Toulouse 383 474 814 (the “Seller”) and
JetBlue Airways Corporation, a corporation organized under the laws of Delaware
having its principal corporate offices at 27-01 Queens Plaza North, Long Island
City, New York 11101 (formerly 118-29 Queens Boulevard, Forest Hills, New York
11375), United States of America (the “Buyer”).


WHEREAS, the Buyer and the Seller entered into an A320 Family Purchase Agreement
dated as of October 19, 2011, relating to the sale by the Seller and the
purchase by the Buyer of certain firmly ordered Airbus A320 family aircraft,
which together with all amendments, exhibits, appendices, and letter agreements
attached thereto is hereinafter called the “Agreement”.


WHEREAS, the Buyer and the Seller wish to amend the Agreement to reflect, among
other things, the rescheduling of certain Aircraft.


NOW THEREFORE, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, IT IS
AGREED AS FOLLOWS:


Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned to them in the Agreement. Except as used within
quoted text, the terms “herein”, “hereof”, and “hereunder” and words of similar
import refer to this Amendment.






CT1303281 JBU A320F AMD 14        

--------------------------------------------------------------------------------






1
DELIVERY



1.1
Schedule 1 to the Agreement is deleted in its entirety and replaced by the
Amended and Restated Schedule 1 (the “Amended and Restated Schedule 1”) attached
hereto as Appendix 1.



1.2
It shall be the Buyer’s sole responsibility to ensure, without any intervention
necessary from the Seller, that all of the BFE Suppliers are notified of and
accept the rescheduling set forth in this Amendment without the Seller incurring
any costs, losses, expenses, additional obligations, penalties, damages or
liabilities of any kind by reason of such rescheduling, and the Buyer will
indemnify and hold the Seller harmless against any and all of such costs,
losses, expenses, additional obligations, penalties, damages or liabilities so
incurred by the Seller unless such costs, losses, expenses, additional
obligations, penalties, damages or liabilities are a result of the Seller’s
gross negligence or willful misconduct.



1.3
The Buyer shall enter into discussions directly with the relevant Propulsion
System manufacturer to amend the relevant propulsion systems agreement(s) in
order to reflect the rescheduling set out in this Amendment and will indemnify
and hold the Seller harmless against any and all costs, losses, expenses,
additional obligations, penalties, damages or liabilities so incurred by the
Seller in the event that the Buyer fails to perform its obligations as set out
under this Clause 1.3 unless such costs, losses, expenses, additional
obligations, penalties, damages or liabilities are a result of the Seller’s
gross negligence or willful misconduct.



1.4
Without prejudice to Clauses 5.3.1 and 5.3.4 of the Agreement, any and all
Predelivery Payments [***] becoming due under the Agreement.



1.5
Without prejudice to the Seller’s rights under Clause 9.2.3 of the Agreement,
the Seller will [***]detailed herein. However, if the Buyer requests any [***].





2
PAYMENTS



2.1
[***]:

 
CACID
Type
SDM
Payment Due
Payment
Amount
10002780
Incremental A321 NEO Aircraft
[***] 2020
[***]
[***]
10002780
Incremental A321 NEO Aircraft
[***] 2020
[***]
[***]
10002788
Incremental A321 NEO Aircraft
[***] 2021
[***]
[***]
10002788
Incremental A321 NEO Aircraft
[***] 2021
[***]
[***]
10002781
Incremental A321 NEO Aircraft
[***] 2021
[***]
[***]
10002781
Incremental A321 NEO Aircraft
[***] 2021
[***]
[***]
10002764
A321 NEO Aircraft
[***] 2021
[***]
[***]
10002764
A321 NEO Aircraft
[***] 2021
[***]
[***]





CT1303281 JBU A320F AMD 14        

--------------------------------------------------------------------------------







    
3
[***]



[***]




4
OTHER AMENDMENTS



4.1
Clause 9 of the Amended and Restated Letter Agreement No. 1 to the Agreement is
hereby deleted in its entirety and replaced by the following quoted text:



QUOTE


9
[***]



9.1    [***].


9.1.1
[***].



UNQUOTE




5
EFFECT OF THE AMENDMENT



The Agreement will be deemed amended to the extent herein provided, and, except
as specifically amended hereby, will continue in full force and effect in
accordance with its original terms. This Amendment contains the entire agreement
between the Buyer and the Seller with respect to the subject matter hereof and
supersedes any previous understandings, commitments, or representations
whatsoever, whether oral or written, related to the subject matter of this
Amendment.
Both parties agree that this Amendment will constitute an integral, nonseverable
part of the Agreement and will be governed by its provisions, except that if the
Agreement and this Amendment have specific provisions that are inconsistent, the
specific provisions contained in this Amendment will govern.
This Amendment will become effective upon its execution.
 


6
CONFIDENTIALITY



This Amendment is subject to the confidentiality provisions set forth in Clause
22.10 of the Agreement.




7
ASSIGNMENT



Notwithstanding any other provision of this Amendment or of the Agreement, this
Amendment will not be assigned or transferred in any manner without the prior
written consent of the other party, and




CT1303281 JBU A320F AMD 14        

--------------------------------------------------------------------------------





any attempted assignment or transfer in contravention of the provisions of this
Clause 7 will be void and of no force or effect.




8
COUNTERPARTS



This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.


9
INTERPRETATION AND LAW



This Amendment is subject to the Interpretation and Law provisions set forth in
Clause 22.6 of the Agreement.








CT1303281 JBU A320F AMD 14        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have entered into this Amendment by their
respective officers or agents as of the date first above written.




JETBLUE AIRWAYS CORPORATION
 
AIRBUS S.A.S.
 
 
 
By: /s/ Steve Priest           
 
By: /s/ Benoit de Saint Exupery
Its: Chief Financial Officer
 
Its: Senior Vice President, Contracts


































